
	

113 HR 4849 IH: Phantom Fuels Elimination Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4849
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Lankford introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to allow advanced biofuel, biomass-based diesel, and cellulosic biofuel
			 to satisfy the mandates of the renewable fuel program only if domestically
			 produced, to eliminate the corn ethanol mandate under such program, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Phantom Fuels Elimination Act of 2014.
		2.Advanced biofuel, biomass-based diesel, and cellulosic biofuel required To be produced in the
			 United States To satisfy renewable fuel program mandates
			(a)Advanced biofuelSection 211(o)(1)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)(i)) is amended by striking that has lifecycle and inserting that is produced in the United States and has lifecycle.
			(b)Biomass-Based dieselSection 211(o)(1)(D) of the Clean Air Act (42 U.S.C. 7545(o)(1)(D)) is amended—
				(1)in the first sentence, by striking that is biodiesel and inserting that is produced in the United States and is biodiesel; and
				(2)in the second sentence, by striking renewable fuel derived from and inserting renewable fuel that is produced in the United States and derived from.
				(c)Cellulosic biofuelSection 211(o)(1)(E) of the Clean Air Act (42 U.S.C. 7545(o)(1)(E)) is amended—
				(1)by striking renewable fuel derived from and inserting renewable fuel that is produced in the United States, that is derived from; and
				(2)by inserting a comma after from renewable biomass.
				(d)Waivers for reduction of applicable volume in case of inadequate supply
				(1)Advanced biofuelSection 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended by adding at the end the
			 following:
					
						(G)Advanced biofuelFor any calendar year for which the projected volume of advanced biofuel production is less than
			 the minimum applicable volume established under paragraph (2)(B), as
			 determined by the Administrator based on the estimate provided under
			 paragraph (3)(A), not later than November 30 of the preceding calendar
			 year, the Administrator shall reduce the applicable volume of advanced
			 biofuel required under paragraph (2)(B) to the projected volume available
			 during that calendar year..
				(2)Biomass-based dieselSection 211(o)(7)(E) of the Clean Air Act (42 U.S.C. 7545(o)(7)(E)) is amended by adding at the end
			 the following:
					
						(iv)Inadequate supplyFor any calendar year for which the projected volume of biomass-based diesel production is less
			 than the minimum applicable volume established under paragraph (2)(B), as
			 determined by the Administrator based on the estimate provided under
			 paragraph (3)(A), not later than November 30 of the preceding calendar
			 year, the Administrator shall reduce the applicable volume of
			 biomass-based diesel production required under paragraph (2)(B) to the
			 projected volume available during that calendar year..
				(3)Estimate of volumesSection 211(o)(3)(A) of the Clean Air Act (42 U.S.C. 7545(o)(3)(A)) is amended by inserting advanced biofuel, before biomass-based diesel.
				3.Elimination of corn ethanol mandate for renewable fuel
			(a)In generalSection 211(o)(2)(A)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(A)(i)) is amended by striking renewable fuel,  after contains at least the applicable volume of.
			(b)Removal of tableSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended by striking
			 subclause (I).
			(c)Conforming amendmentsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended—
				(1)in clause (i)—
					(A)by redesignating subclauses (II) through (IV) as subclauses (I) through (III), respectively;
					(B)in subclause (I) (as so redesignated), by striking of the volume of renewable fuel required under subclause (I),; and
					(C)in subclauses (II) and (III) (as so redesignated), by striking subclause (II) each place it appears and inserting subclause (I);
					(2)by striking clause (iii) and redesignating clauses (iv) and (v) as clauses (iii) and (iv),
			 respectively; and
				(3)in clause (iv), as so redesignated, by striking clause (i)(IV) and inserting clause (i)(III).
				(d)AdministrationNothing in this section or the amendments made by this section affects the volumes of advanced
			 biofuel, cellulosic biofuel, or biomass-based diesel that are required
			 under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) (as in
			 effect on the day before the date of enactment of this Act).
			(e)RegulationsNot later than 180 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall promulgate such regulations as are
			 necessary to carry out the amendments made by this section.
			(f)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date
			 of enactment of this Act.
			
